Title: To James Madison from George Graham, 12 September 1815
From: Graham, George
To: Madison, James


                    
                        
                            Dear Sir
                        
                        Sepr. 12th. 1815
                    
                    Agreeably to your directions Letters of appointment have been issued for filling up all the vacancies in the Medical staff of the Army except that of one Regimental Surgeons mate. I enclose a list of them, together with a Copy of the order to the Adt. General. Having ascertained from Genl. Parker that Dr. Thomas would accept the appointment of Regimental Surgeon; that vacancy has been given to him, & Drs. Blair & Buckner reduced to Hospital Surgeons mates. As we have as yet no Breveted Surgeons, there may perhaps be some little difficulty in fixing the date of the rank of the reduced surgeons; this can however be hereafter done. They will of course be entitled to preference in the event of an increase of the medical staff or of promotion. Yours very Sincerely
                    
                        
                            Geo: Graham
                        
                    
                